August Z,$, M69


Honorable Wilson E. Speir             Opinion No.   ~-452
Director
Texas Department of Public Safety     RE: Questions relating
Box 4087                                  to accident reports
Austin, Texas 78751                       under recent Amend-
                                          ment to Section 47
                                          of Article 67Old
                                          V.C.S. making such
                                          reports public rec-
                                          ords after January
Dear Colonel Speir:                       1, 1970.
     You have requested the opinion   of   this office on
the following questions:
       "1 . After January 1, 1970, must the De-
       partment provide a copy of all reports
       and information by peace officers on
       accidents they investigate to persons
       requesting it and paying the Two Dollar
       fee?
       "2 . Would a two-part form be legal?
       One part of the form would be furnish-
       ed the public as the official 'accident
       report,' and the second part would be
       statistical and survey information for
       State and Departmental use only.  This
       second part would be detached from the
       'accident report' and filed separately.
       “3.  In the event your answer to Question
       No. 2 is negative, would it be possible
       to have officers collect additional in-
       formation on accidents for study and
       survey purposes for limited periods of
       time or in limited geographical areas,
       submitting such information to the De-
       partment when they file their accident
       reports? The nurposes being to make
       only the actual accident report avail-
       able to the public and to use the in-
       formation in the study or survey re-

                           -2244-
                                                           .




Hon. Wilson E. Speir, page 2,   (M-   452 )



       port for Department purposes only."
     Your inquiry stems from the passage of House Bill:
749, Acts 61st Leg., R.S. 1969, ch. 383, p. 1189, which
amends Section 47 of Article 6701d, Vernon's Civil Sta-
tutes, to read as follows (underlined portions consti-
tute the added provisions):
          "Section 47. Accident reports.
       All accident reports made by persons
       involved in accidents, by garages,
       or peace officers shall be without
       prejudice to the individual so re-
       porting and shall be privileged and
       for the confidential use of the De-
       partment or other State agencies
       having use for the records for ac-          ,’
       cident prevention purposes, except
       that the Department may disclose
       the identity of a person involved
       in an accident when such identity
       is not otherwise known or when such
       person denies his presence at such




It is noted that Section 47 still commences "All accident
reports. . .II (Emphasis ours.1 In the amendxportion    there


                            -2245-
.   .




Hon. Wilson E. Speir, paqe 3, (M- 452 )



appears, inter &,      ". . .a copy or copies of an peace
officer's report.  . .I’  It is therefore the opin
                                                9 on of
this office in answer to your first question that, after
January 1, 1970, your Department must provide a copy of
all reports  and information relating to a particular
accident submitted to you by peace officers to any person
requesting same and payinq the $2 fee.
     In view of the language quoted in the preceedinq
paragraph it is the opinion of this office that a two-
part form as described in your second guestion would not
be proper. Since both parts would be submitted in con-
nection with a specific accident, and would constitute
a single report, any person resuestinq same and tendering
$2 wouid be entitled to the entire report.
     In answer to your third question it is our opinion
that there would be no legal bar to the collection of
statistical information on accidents for study and survey
purposes provided that this statistical information was
gathered and submitted without specific reference to any
particular accident. In this connection we would point
out that, although a two-part form does not meet our ap-
proval, the use of a separate form for statistical pur-
poses with no identification as to driver, injured parties,
etc. by name, or vehicle by license number, or other
identification, would be permissible.
                     SUMMARY
        Accident reports submitted by peace
        officers to the Department of Pub-
        lic Safety after January 1, 1970
        are public records and a copy of
        such accident report --
                             en toto must
        be furnished to any person request-
        ing same and payinq a $2 fee. The
        Department may not detach a portion
        of such report for statistical pur-
        poses but the Department may pre-
        pare a separate statistical report.
                               Verytkuly   yours,



                                        C. MARTIN
                                        General of Texas

                               -2246-
Hon. Wilson E. Speir, page 4, (M- 452 )


Prepared by Howard M. Fender
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Lonny Zwiener
Malcolm Quick
Rob Lattimore
Jerry Roberts
W. V. GEPPERT
Staff Legal Assistant
HAWTHORNE PHILLIPS
Executive Assistant




                           -2247-